DISMISS; and Opinion Filed January 30, 2014.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00230-CV

                                  PAULINE DAVIS, Appellant
                                            V.
                                   NINA NIELSEN, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-07692-B

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Fillmore
                                     Opinion by Justice Lang
          The clerk’s record in this case is overdue. By letter dated June 13, 2013 we informed

appellant that the County Clerk notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that she had paid for or made arrangements to pay

for the clerk’s record or that she had been found entitled to proceed without payment of costs.

We cautioned appellant that if she did not file the required documentation within ten days, we

might dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).



                                            / Douglas S. Lang/
                                            DOUGLAS S. LANG
                                            JUSTICE


130230F.P05




                                      –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

PAULINE DAVIS, Appellant                           On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-13-00230-CV         V.                      Trial Court Cause No. CC-12-07692-B.
                                                   Opinion delivered by Justice Lang. Justices
NINA NIELSEN, Appellee                             FitzGerald and Fillmore participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee NINA NIELSEN recover her costs of this appeal from
appellant PAULINE DAVIS.


Judgment entered this 30th day of January, 2014.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –3–